Citation Nr: 1115146	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected arthritis of the back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & A.B.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1945 to December 1945 and December 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In April 2010 and December 2010, the Board remanded this claim for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left knee disorder, to include as secondary to service-connected arthritis of the back.  The Board notes that some of the Veteran's service treatment records are not available due to the 1973 fire at the National Personnel Records Center.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In the December 2010 Remand, the RO was directed to obtain VA treatment notes prior to June 1975, as the Veteran had indicated during the February 2010 hearing that he received VA treatment following service in the 1960's.  There is no indication that any attempts were made to obtain these records.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  A remand is necessary to attempt to obtain these VA records.

The Veteran was afforded a VA examination in August 2010.  The examiner noted that although the Veteran said his knee problem began in 1945, it was not noted during a 1975 VA examination, nor was there any documentation of any prior complaints of knee pain.  The examiner then opined that the Veteran's left knee disorder is not caused by his service time or as a result of, or exacerbation[ed] [by] his back.  See August 2010 VA examination.  

The Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Although the August 2010 examiner noted that the Veteran's left knee disorder was not a result of exacerbation of his back, the examiner did not offer an opinion regarding whether the Veteran's back condition aggravates his left knee.  The Board finds that a remand is necessary to obtain this opinion.

In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's statements regarding the onset and continuity of symptomatology should be reviewed and taken into consideration when forming the medical opinion.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  First, obtain any updated VA treatment records and any VA treatment records prior to June 1975.  

If no records can be located, a negative response is necessary and should be associated with the claims file.

2.  Next, obtain an addendum opinion to the August 2010 VA examination.  

If necessary, afford the Veteran a VA examination for his left knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed left knee disorder is causally or etiologically related to service, proximately due to or aggravated by his service-connected arthritis of the back.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

3.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



